Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/12/2020 have been fully considered but they are not persuasive.
The Applicant argues that Issac does not disclose the alignment structure protruding from and recessed from any planar surface of the housing.
In response, the Examiner takes position that McCormack discloses the alignment structure protruding from a planar surface of the housing.  McCormack does not explicitly disclose the plurality of the alignment members.  Issac proves that it is known in the art that the alignment structures may be multiple protrusions.
The Applicant argues that Issac does not disclose each alignment structure is positioned to at least partially overlap with a respective wireless electromagnetic signal pathway of a corresponding integrated circuit package.  However, while FIG. 12A shows “EHF communication units 1230 and 1232” each of these occurs in a respective finger member, and do not overlap with any of the valley regions identified by the examiner as corresponding to the claimed recessed alignment structures.
In response, the Examiner takes position that the unit 1230 and 1232 are aligned with the groove containing units 1270 and 1272.  The units are aligned and overlap with a respective wireless electromagnetic signal pathway of a corresponding units.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4, 7 – 15, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over McCormack (US 20130070817), in view of McCormack2 (US 9344201, hereinafter Isaac).
Regarding claim 1, McCormack discloses, in figure 13, an apparatus comprising: a first communication module including: 
a printed circuit board (PCB 206), 
one or more integrated circuit packages (IC package 208, 210) mounted on the printed circuit board, 
wherein each of the one or more integrated circuit packages comprise a wireless transceiver (the IC package has antenna embedded inside for transmitting and/or receiving signal, paragraph 30), transmitter (one of the IC package is a transmitter), or receiver (one of the IC package is a receiver, paragraph 30); and 
a housing (connector body 212) at least partially enclosing the first communication module;
the housing having a first planar surface (the planar surface where alignment portion 214 protruding from, figure 13) include an alignment structure (the alignment structure 214 at the mating surface 218 may be a protrusion, ridge, knob, bevel, pin, recess or other configured to mate with a corresponding portion on a corresponding target connection region 220 of an external device 222, paragraph 64)  protruding from 
McCormack does not explicitly disclose the housing including a plurality of alignment structures including at least one alignment structure protruding from a surface of the housing and at least one alignment structure recessed from the first planar surface of the housing. 
McCormack suggests one alignment structure (214) protruding from the planar surface of the housing but not multiple alignment structures.
Isaac teaches, in figure 12A, the housing of the connector 1210 comprising the plurality of alignment structures (1211 – 1217) including at least one protruding from a surface (1211, 1212, 1213) of the housing and at least one alignment structure recessed (recess 1214, 1215, 1216, 1217) from the surface of the housing.
It would have been obvious to one having skill in the art at the effective filing date of the invention to include more than one alignment structure with protrusions and recesses, as suggested by Isaac, in order to enhance the coupling strength between two connectors.

Regarding claim 2, McCormack, in view of Isaac, discloses the claimed invention as set forth in claim 1.  McCormack further discloses the plurality of alignment structures are configured to align the first communication module with a second communication 

Regarding claim 3, McCormack, in view of Isaac, discloses the claimed invention as set forth in claim 2.  Isaac further teaches the at least plurality of alignment structures are configured to provide a mechanical fit to corresponding alignment structures of a second device housing of the second apparatus (several protrusions and recesses connected to each other to provide mechanical fit). 

Regarding claim 4, McCormack, in view of Isaac, discloses the claimed invention as set forth in claim 1.  Isaac further teaches a magnet (connector are held together using magnets; column 21, lines 3 - 4) is positioned within the device and between at least two of the plurality of alignment structures (since the protrusion and recesses occupy the entire surface of the connector, the magnets would be positioned between at least two of the alignment structures), the magnet configured to attractively couple the apparatus to the second apparatus when positioned in proximity to the apparatus (the magnets held the connectors together). 

Regarding claim 7, McCormack, in view of Isaac, discloses the claimed invention as set forth in claim 1.  McCormack further suggests, in figures 17 and 1, one or more galvanic contacts (the contact on surface 286 of figure 17 or metal bump in figure 1 on the surface of the housing electrically contact with the IC package) are positioned on the surface of the housing and electronically coupled to the first communication module.  

Regarding claim 8, McCormack, in view of Isaac, discloses the claimed invention as set forth in claim 7.
McCormack does not explicitly disclose the one or more galvanic contacts form part of the plurality of alignment structures. 
Isaac suggests the contacts 1233 on the surface of the housing are part of the plurality of the alignment structures.
It would have been obvious to one having skill in the art at the effective filing date of the invention to use the protruding contract on the surface of the housing as alignment structures, as suggested by Isaac, in order to electrically couple two connectors together.

Regarding claim 9, McCormack, in view of Isaac, discloses the claimed invention as set forth in claim 1.  McCormack further discloses each alignment structure is centered over the corresponding electromagnetic signal pathway for data signals passing to or from the apparatus (the alignment structure is at the center with two magnet 202 and 204 on both sides, figure 13). 

Regarding claim 10, McCormack, in view of Isaac, discloses the claimed invention as set forth in claim 1.  McCormack further discloses the first communication module further comprises a respective signal guiding structure (electromagnetic signal 

Regarding claim 11, McCormack, in view of Isaac, discloses the claimed invention as set forth in claim 1.  McCormack further discloses one or more magnets (202 and 204) surrounding at least a portion of each signal guiding structure (the dielectric around IC package 208). 

Regarding claim 12, McCormack discloses, in figure 13, a system comprising: 
a first device (200) and a second device (222), 
the first device comprising: 
a printed circuit board (PCB 206), one or more integrated circuit packages (208, 210) mounted on the printed circuit board, 
wherein each of the one or more integrated circuit packages comprise a wireless transceiver (the IC package has antenna embedded inside for transmitting and/or receiving signal, paragraph 30), transmitter (one of the IC package is a transmitter), or receiver (one of the IC package is a receiver, paragraph 30); and

the housing having a first planar surface (the planar surface where alignment portion 214 protruding from, figure 13) include an alignment structure (the alignment structure 214 at the mating surface 218 may be a protrusion, ridge, knob, bevel, pin, recess or other configured to mate with a corresponding portion on a corresponding target connection region 220 of an external device 222, paragraph 64) protruding from the first planar surface of the housing; wherein each alignment structure is positioned to at least partially overlap with an a respective wireless electromagnetic signal pathway of a corresponding integrated circuit package (the alignment structure on the mating surface 218 overlap with the wireless signal pathway between IC package 226 and 208);
wherein the alignment structure is configured to align the first communication module (208) with a second communication module (226) of the second device (222).
McCormack does not explicitly disclose the housing including a plurality of alignment structures including at least one alignment structure protruding from a surface of the housing and at least one alignment structure recessed from the surface of the housing. 
McCormack suggests one alignment structure (214) protruding from the planar surface of the housing but not multiple alignment structures.
Isaac teaches, in figure 12A, the housing of the connector 1210 comprising the plurality of alignment structures (1211 – 1217) including at least one protruding from a 
It would have been obvious to one having skill in the art at the effective filing date of the invention to include more than one alignment structure, as suggested by Isaac, in order to enhance the coupling strength between two connectors.

Regarding claim 13, McCormack, in view of Isaac, discloses the claimed invention as set forth in claim 12.  Isaac further teaches one or more of the plurality of alignment structures are configured to provide a mechanical fit to corresponding alignment structures of a second device housing of the second device (several protrusions and recesses connected to each other to provide mechanical fit). 
	
Regarding claim 14, McCormack, in view of Isaac, discloses the claimed invention as set forth in claim 12.  Isaac further teaches each alignment structure is centered over the corresponding electromagnetic signal pathway for data signals passing to or from the first device (alignment structure 1212 is centered over the corresponding electromagnetic signal pathway for the data signals passing to and from device 1210).

Regarding claim 15, McCormack, in view of Isaac, discloses the claimed invention as set forth in claim 12.  Isaac further teaches a magnet (connector are held together using magnets; column 21, lines 3 - 4) is positioned within the first device and between at least two of the plurality of alignment structures (since the protrusion and 

Regarding claim 18, McCormack, in view of Isaac, discloses the claimed invention as set forth in claim 12.  McCormack further suggests, in figures 17 and 1, one or more galvanic contacts (the contact on surface 286 of figure 17 or metal bump in figure 1 on the surface of the housing electrically contact with the IC package) are positioned on the surface of the housing and electronically coupled to the first communication module.  Isaac also suggests the contacts 1233 on the surface of the housing, figure 12A, in electrically coupled to the circuit boards.

Regarding claim 19, McCormack, in view of Isaac, discloses the claimed invention as set forth in claim 18.
McCormack does not explicitly disclose the one or more galvanic contacts form part of the plurality of alignment structures. 
Isaac suggests the contacts 1233 on the surface of the housing are part of the plurality of the alignment structures.
It would have been obvious to one having skill in the art at the effective filing date of the invention to use the protruding contract on the surface of the housing as alignment structures, as suggested by Isaac, in order to electrically couple two connectors together.
s 6, 17 are rejected under 35 U.S.C. 103 as being unpatentable over McCormack (US 20130070817), in view of McCormack2 (US 9344201, hereinafter Isaac), in further view of Koh (US 7341458).
Regarding claim 6, McCormack, in view of Isaac, discloses the claimed invention as set forth in claim 1.  
McCormack does not explicitly disclose the housing is formed from a metallic material and wherein the plurality of alignment structures are each formed from a non-metallic material. 
Koh teaches the housing is formed from a metallic material (cover 15 is metallic, column 4, line 53) and wherein the plurality of alignment structures are each formed from a non-metallic material (protrusion is made of dielectric material 13).
It would have been obvious to one having skill in the art at the effective filing date of the invention to select a known material such as metal and dielectric to make the housing and alignment structures, as suggested by Koh, in order couple two connectors together and provide adequate protection for internal electronic components.

Regarding claim 17, McCormack, in view of Isaac, discloses the claimed invention as set forth in claim 12.  
McCormack does not explicitly disclose the housing is formed from a metallic material and wherein the plurality of alignment structures are each formed from a non-metallic material. 

It would have been obvious to one having skill in the art at the effective filing date of the invention to select a known material such as metal and dielectric to make the housing and alignment structures, as suggested by Koh, in order couple two connectors together and provide adequate protection for internal electronic components.

Allowable Subject Matter
Claims 5, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 5, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1 and 4, a combination of limitations that the magnet is movable within the device housing between an engaged and a disengaged position. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 16, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 12 and 15, a combination of limitations that the magnet is movable within the device housing .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289.  The examiner can normally be reached on M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BINH B TRAN/Primary Examiner, Art Unit 2848